PER CURIAM.
Petitioner appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
In his motion petitioner alleges that the trial court improperly imposed three consecutive three-year minimum mandatory sentences for his convictions for armed robbery, sexual battery and unauthorized use of a motor vehicle. He contends that the use of the weapon involved in all three offenses arose out of one criminal episode.
The trial court summarily denied petitioner’s motion without attaching portions of the record which conclusively show that petitioner is not entitled to relief. However, petitioner’s allegations, if true, may entitle him to relief. See Palmer v. State, 438 So.2d 1 (Fla.1983); Suarez v. State, 464 So.2d 259 (Fla. 2d DCA 1985). Accordingly, we reverse and remand for the trial court to either attach those portions of the record which establish that petitioner is entitled to no relief or hold an evidentiary hearing and rule on the allegations presented in the motion. See Halpin v. State, 428 So.2d 703 (Fla. 2d DCA 1983); Fla.R.Crim.P. 3.850.
Reversed and remanded for proceedings consistent herewith.
RYDER, C.J., and DANAHY and LE-HAN, JJ., concur.